Appeal from a judgment of the Supreme Court (Hayden, J.), entered June 28, 2013 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In 1990, petitioner was convicted of three counts of rape in the second degree and was sentenced to lOVa to 21 years in prison as a second felony offender (People v Lashway, 187 AD2d *1200747 [1992], lv denied 81 NY2d 842 [1993]). He was paroled in 2007 and civilly confined (Matter of State of New York v Lashaway, 100 AD3d 1372 [2012], lv denied 20 NY3d 861 [2013]). Petitioner was subsequently convicted in 2008 of assault in the third degree and received a sentence of one year in jail. Thereafter, his parole was revoked and he was reincarcerated on the 1990 convictions. In June 2013, petitioner commenced this habeas corpus proceeding contending that his commitment had expired. Supreme Court denied petitioner’s application and he now appeals.
During the pendency of this appeal, petitioner was released from the custody of the Department of Corrections and Community Supervision, having reached the maximum expiration date of his sentence. Accordingly, this appeal is moot (see People ex rel. VanGuilder v Fischer, 79 AD3d 1499, 1499 [2010]; People ex rel. Brown v LaClair, 74 AD3d 1642, 1643 [2010]).
Peters, PJ., Lahtinen, Stein, Rose and Devine, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.